DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru et al. (EP 1738793).
 Ishimaru et al. disclose  (Fig. 10) a stent 60  comprising: a  radially expandable tubular framework 64 having a proximal end, a distal end, and a lumen extending therethrough along a central longitudinal centerline; a covering 65 surrounding the tubular framework; and a first drawstring 40 having a first end and a   second end. Fig. 11 shows the first end of the first drawstring 40 attached to the tubular framework (paragraph 45) at a first attachment location (paragraph 46)  proximate the distal end of the tubular framework; wherein the second end  (see Fig. 11C) of the first drawstring is manipulated  (via dilator)  proximate the proximal end of the tubular framework to deflect the tubular framework to move the central longit-udinal centerline of the tubular framework into a curved configuration, paragraph 67.
(s) 1,11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley (7976575). Fig. 1 shows a stent 50 comprising: a  radially expandable tubular framework 54 having a proximal end 51, a distal end 53, and a lumen extending there through along  a central longitudinal centerline; a covering 52 surrounding the tubular framework; and a first drawstring 72 having a first end and a  second end. Fig. 5  shows the first end of the first drawstring 135 attached to the tubular framework (paragraph 47) at a first attachment location 142  proximate the distal end of the tubular framework; wherein the second end of the first drawstring is manipulated  (via catheter 138)  proximate the proximal end of the tubular framework to deflect the tubular framework to help move the central longitudinal centerline  of the tubular framework into a curved configuration, Fig.  6. With respect to claim 11, Hartley discloses (paragraph 38) there is a locking mechanism proximate the proximal end of the tubular framework, the locking mechanism configured to hold the first drawstring in tension with the tubular framework in the curved configuration. With respect to claim 12, Fig. 3 shows the locking mechanism includes a filament wrapped around the first drawstring to form a hitch knot 80. Regarding claims 13,14 it can be seen that the drawstring is movable through the hitch knot in a proximal direction, but the hitch knot prevents the first drawstring from moving through the hitch knot in a distal direction due to node 76. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (WO 2017/192710) in view of Van Schie et al. (WO 03/034948). Sawyer discloses (Fig. 5) a method of implanting a stent 511 into a gastrointestinal tract 35 of a patient. It can be seen that the stent is to extend in a curved configuration. However, Sawyer does not disclose that the method use a drawstring to pull on the stent and deflect the tubular framework to a curved configuration and secure the drawstring to be held in tension to maintain the curved configuration. Van Schie et al. teach (Fig. 7) that a stent can have a drawstring 70 that can be pulled to cause curving of the stent to be moved to a curved configuration, page 7, lines 28-31. It would have been obvious to one of ordinary skill in the art to alternatively use a drawstring as the means to manipulate the stent to a curved configuration as taught by Van Schie et al. in the method of deploying a stent in the gastrointestinal tract by Sawyer such that it can be controlled extensively by the surgeon. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948) and Thompson et al. (5957974). Behan discloses (Fig. 47) a stent 140 comprising: a radially expandable tubular framework (paragraph 334) having a proximal end, a distal end, and a lumen extending therethrough along a central longitudinal centerline, the tubular framework formed of one or more filaments. It is noted that Behan discloses a covering surrounding a medial region of the tubular framework such that it can be of a length less 177 having a first end secured to the one or more filaments of the tubular framework at a first attachment location. However, Behan did not explicitly have a second end of the drawstring is manipulatable proximate the proximal end of the tubular framework to deflect the tubular framework to move the central longitudinal centerline of the tubular framework into a curved configuration. Van Schie et al. teach (Fig. 7) that a stent can have a drawstring 70 that can be pulled to cause curving of the stent to be moved to a curved configuration, page 7, lines 28-31. It would have been obvious to one of ordinary skill in the art to alternatively provide the drawstring with the second end proximate the proximal end to manipulate the stent to a curved configuration as taught by Van Schie et al. with the stent of Behan as modified with Thompson et al. in order to accommodate any curved location and have the stent 70 extends along the tubular framework between an inner surface of the covering and an outer surface of the tubular framework. With respect to claim 17, Van Schie teaches (Fig. 7) a filament wrapped around the drawstring to form a hitch knot 68, wherein the drawstring is movable through the hitch knot in a proximal direction, but the hitch knot prevents the drawstring from moving through the hitch knot in a distal direction.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948) and Thompson et al. (5957974) as applied to claim 15 above, and further in view of Fogarty et al. (8021421). Behan  in view of Van Schie et al. and Thompson et al. is explained supra. However, Behan as modified by Van Schie and Thompson did not disclose the drawstring includes a plurality of nodes positioned along a length of the drawstring, wherein the plurality of nodes are configured to selectively engage a locking mechanism to retain the tubular framework in the curved configuration. Fogarty et al. teach (Fig. 55) a drawstring with a plurality of nodes 160 configured to selectively engage a locking mechanism to retain the tubular framework in a position. It would have been obvious to one of ordinary skill in the art to incorporate a plurality of nodes on the drawstring as taught by Fogarty et al. with the stent of Behan as modified with Van Schie and Thompson such that it provides the surgeon an ability to lock in position and not have the configuration change when achieved.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948) and Thompson et al.  as applied to claim 15 above, and further in view of Hartley (7976575). Behan  in view of Van Schie et al. and Thompson et al. is explained supra. However, Behan as modified by Van Schie and Thompson did not disclose the drawstring includes a plurality of loops positioned along a length of the drawstring, wherein the plurality of nodes are configured to selectively engage a locking mechanism to retain the tubular framework in the curved configuration. Hartley teaches (Figs. 5,6) a drawstring with a plurality of loops (col. 7, lines 11-20) configured to selectively engage a locking mechanism to retain the tubular framework in a position. It would have been obvious to one of ordinary skill in the art to incorporate a plurality of loops on the drawstring as taught by Hartley with the stent of Behan as modified with Van Schie and Thompson such that it provides the surgeon an ability to lock in position and not have the configuration change when achieved.
Claims 1,2,6 are rejected under 35 U.S.C. 103 as being unpatentable over Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948). Fig. 47 of Behan show a radially expandable tubular framework 140 having a proximal end, a distal end, and a lumen extending therethrough along a central longitudinal centerline; a covering surrounding the tubular framework (paragraph 387). It can also be seen there is a first drawstring 177 having a first end and a second end.  It is also noted that Behan disclose (Fig. 47) there can be a drawstring 177 having a first end secured at a first attachment location. proximate the distal end of the tubular framework. However, Behan did not explicitly disclose the second end of the first drawstring is manipulatable proximate the proximal end of the tubular framework to deflect the tubular framework to move the central longitudinal centerline of the tubular framework into a curved configuration. Van 70 that can be pulled to cause curving of the stent to be moved to a curved configuration, page 7, lines 28-31. It would have been obvious to one of ordinary skill in the art to alternatively provide the drawstring with the second end proximate the proximal end to manipulate the stent to a curved configuration as taught by Van Schie et al. with the stent of Behan. in order to accommodate any curved location and have the stent match the anatomy in the desired location to implant the structure. Regarding claim 2, Van Schie teaches (Fig. 7) the drawstring 70 extends along the tubular framework between an inner surface of the covering and an outer surface of the tubular framework. Regarding claim 6, Behan shows (Fig. 49) that a second drawstring 173 can be attached to the tubular framework at a second attachment location proximate the distal end of the tubular framework and circumferentially spaced apart from the first attachment location. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948) as applied to claim 2 above, and further in view of Rea Peterson (2010/0256728). Behan in view of Van Schie et al. is explained supra. However, Behan as modified by Van Schie did not disclose the covering surrounds but is not directly affixed to the tubular framework between the first affixment location and the second affixment location. Rea Peterson teach (Fig. 1) a stent graft with the covering not directly affixed to the tubular framework between or the middle most portion between the first and second attachment locations at the ends, paragraph 32. It would have been obvious to one of ordinary skill in the art to not have the covering directly affixed to the stent in the middle region as taught by Rea Peterson . 
Claims 7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948) as applied to claim 6 above, and further in view of Fogarty et al. (8021421). Behan  in view of Van Schie et al. and Thompson et al. is explained supra. However, Behan as modified by Van Schie and Thompson did not disclose the stent having a third and fourth drawstring attached to the stent at a third and fourth attachment location proximate the distal end of the tubular framework and circumferentially spaced apart from the first and second attachment locations around the stent. Fogarty et al. teach (Fig. 88) a stent device can have a third and fourth drawstring 248 circumferentially spaced from first and second drawstrings around the framework. It would have been obvious to one of ordinary skill in the art to use a third and fourth drawstring about the circumference of the stent as taught by Fogarty et al. with the stent of Behan as modified by Van Schie such that it gives the surgeon the ability to manipulate a greater amount about the circumference of the stent. 

Allowable Subject Matter
Claims 4,5,8,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799